DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the anti-CEA scfv-CD28/CD3ζ (tandem) chimeric antigen receptor, does not reasonably provide enablement for a chimeric antigen or a chimeric ligand T cell receptor protein. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) sets forth factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;

(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

Here, the instant claims are broadly drawn to a method of treating a peritoneal cancer in a subject, comprising: infusing into the abdominal cavity of the subject a composition comprising a substantially pure population of genetically engineered T cells which express a chimeric antigen or a chimeric ligand T cell receptor protein, wherein the chimeric antigen or chimeric ligand T cell receptor protein binds to an antigen expressed on malignant cells.
The level of skill in the art is high, and would include, e.g., Ph.D. level scientists and oncologists. Gargett et al (Front. Pharma., 5-235:1-7 (2014), prior art of record, parent case) teaches “[a]s a general statement, early clinical investigation of any CAR T cell of novel specificity may result in unpredictable on-target, off-tumor toxicity.” (Page 3, first column). Similarly, Firor et al (Exp. Biol. Medic., 240:1087-1098 (2015), prior art of record, parent case) teaches “the modified T-cells could induce autoimmunity and an exaggerated immune response, leading to the unpredictable destruction of healthy tissue in ‘ontarget, off-tumor’ and ‘off-target, off-tumor’ effects, and cytokine storm.” (Pages 1093-1094).
Johnson et al (Oncolmmunol., 3(7):e944059, 1-3 (2014), prior art of record, parent case) teaches a chimeric antigen receptor T cell for treating gliomas targeting the type III variant of the epidermal growth factor receptor, EGFRvlll, which is considered a tumor-specific antigen that is commonly expressed on the cell surface of GBM, lung, breast, and ovarian cancers. (Page 1 and

Similarly, Grupp et al (NEJM, 368:1509-1518 (2013), prior art of record, parent case) teaches “[c]himeric antigen receptor-modified T cells with specificity for CD19 have shown promise in the treatment of chronic lymphocytic leukemia (CLL).” (Abstract). However, Grupp offers no predictability in utilizing anti-CD 19 chimeric antigen receptor T cells for treating a peritoneal cancer.
Song et al (Cancer Res., 71(13):4617-4627 (2011), IDS-NPL) teaches “[d]espite promising results in neuroblastoma and lymphoma, transfer of T cells genetically re-directed with CAR to  [folate receptor-alpha] FRα in a phase I clinical trial for the treatment of metastatic ovarian cancer did not induce tumor regression due to the poor persistence of the gene modified T cells in vivo, a lack of T cell localization to tumor and the induction of an undefined T-cell inhibitory factor in the serum of several patients.” (Page 4617, second column). 
The instant specification only exemplifies and reduces to practice a single embodiment utilizing the anti-CEA scfv-CD28/CD3ζ (tandem) chimeric antigen receptor. The instant specification provides no reasonable direction regarding any other receptors or antigens that could predictably be utilized in the claimed method, or how to identify other receptors/antigens. As such, given the single exemplary embodiment and lack any reasonable direction from the instant specification, a vast and unreasonable quantity of experimentation would be needed to use the invention based on the content of the disclosure.
Taken together, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chekmasova et al (Clin. Cancer Res., 16(14):3594-3606 (2010)).
Chekmasova teaches a method of treating a peritoneal cancer in a subject comprising the 
intraperitoneal (I.P.) infusion of a composition comprising T cells genetically engineered to express a chimeric antigen receptor (CAR) that binds to an antigen expressed on malignant cells. (Abstract). More particularly, Chekmasova teaches generation of a CAR, 4H11-28z, specific to the retained extracellular portion (MUC-CD) of MUC16, a glycoprotein overexpressed on most ovarian carcinomas. (Page 3595, Translational Relevance). 
Chekmasova teaches the CAR+ T-cells can be enriched using FACS (FIGS. 1B and 2D; page 3596, Retroviral gene transfer). As such, the composition taught by Chekmasova was understood to comprise a substantially pure population of genetically engineered T cells. Chekmasova teaches the malignant cells are present in the abdominal cavity. (Page 3596, In vivo SCID-Beige mouse tumor models; FIG. 4). Chekmasova teaches the composition comprises, e.g., 3 × 107 genetically engineered T cells. (Page 3599, first column). 
Chekmasova also teaches infusion of the composition eradicates tumors, which would reasonably correspond to a decrease in the number and size of peritoneal tumors. (Abstract; FIG. 4; page 3601 first column). Chekmasova further teaches infusion of the composition prevented development of abdominal ascites. (FIG. 4) 
e.g., MUC16+ ovarian carcinomas. (Abstract). 
As such, Chekmasova anticipates the claimed method or, in the alternative, renders the claimed method prima facie obvious. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chekmasova as applied to claims 1-2 and 8-9  above, and further in view of Song et al (Cancer Res., 71(13):4617-4627 (2011), IDS-NPL). 
	As discussed above, claim 1-2 and 8-9 were anticipated by Chekmasova or, in the alternative, rendered obvious by Chekmasova. The reference does not explicitly teach the malignant cells are present outside of the abdominal cavity. However, Song, in a similar method, teaches “[a]dvanced ovarian cancer is a disease usually confined to the peritoneal cavity with occasional metastatic spread to the pleural compartment.” (Page 4621, Tumor regression in the metastatic disease setting). Song further teaches treatment of tumors produced by injection of ovarian cancer cells on the flank, which would be outside the abdominal cavity, using T cells genetically engineered to express a chimeric antigen receptor (CAR) that binds to an antigen expressed on malignant cells. (Abstract; page 4620, Antitumor activity of primary human FRα CAR T cells in vivo; FIG 2). One of ordinary skill in the art would have been motivated to modify Chekmasova in view of Song in order to advantageously enhance the utility of the method for metastatic cancer treatment and in vivo cancer studies with a reasonable expectation of success.
prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chekmasova as applied to claims 1-2 and 8-9  above, and further in view of John et al (Clin. Cancer Res., 19(20): 5636-5646 (2013)). 
As discussed above, claim 1-2 and 8-9 were anticipated by Chekmasova or, in the alternative, rendered obvious by Chekmasova. The reference does not explicitly teach infusing a second therapeutic agent into the abdominal cavity of the subject. However, it would have been obvious at the time of filing to infuse a second therapeutic agent into the abdominal cavity of the subject in the method taught by Chekmasova because John teaches anti-PD-1 antibody therapy potently enhances the eradication of established tumors by chimeric antigen receptor (CAR) T cells. (Abstract). One of ordinary skill in the art would have been motivated to modify Chekmasova in view of John because John further teaches “specifically blocking PD-1 immunosuppression can potently enhance CAR T-cell therapy that has significant implications for potentially improving therapeutic outcomes of this approach in patients with cancer.” 
 	Moreover, one of ordinary skill in the art would have been free to intraperitoneally infuse the anti-PD-1 antibody taught by John before, during, or after the infusion of the composition comprising the genetically engineered T cells taught by Chekmasova with a reasonable expectation of success. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). 
Accordingly, the claimed invention was prima facie .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chekmasova.
The teachings of Chekmasova with respect to instant claims 1-2 and 8-9 are set forth   above. The reference does not explicitly teach administration to a subject once every 1 week, once every 2 weeks, once every 3 weeks, or once every 4 weeks. However, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal dosing schedule for the method taught by Chekmasova in order to advantageously maximize the effect of the cancer treatment with a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955).
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,071,118. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to:
A method of treating a peritoneal cancer in a subject, comprising: infusing into the abdominal cavity of the subject a composition comprising a substantially pure population of genetically engineered T cells which express a chimeric ligand T cell receptor protein comprising anti-CEA scfv-CD28/CD3ζ (tandem) chimeric antigen receptor (CAR), 

Practice of the claimed method is fully encompassed the method of the conflicting claims. Conflicting claims 2-9 are identical to instant claims 2-9. The conflicting claims anticipate the instant claims. As such, the instant claims are not patentably distinct from the conflicting claims. 
Conclusion
NO CLAIMS ARE ALLOWED 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dai et al., Clin. Cancer Res., 21(5):1127-1138 (2014)
De Felice et al., J. Immunol. Res., 191832:1-7 (2015)
Swaika et al., Mol. Immunol., 67:4-17 (2015)
Wen et al., Mol. Cancer Ther., 13(12):3037-3048 (2014)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651